130 Nev., Advance Opinion    68
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                FEDERAL DEPOSIT INSURANCE                           No. 59309
                CORPORATION, AS RECEIVER FOR
                COMMUNITY BANK OF NEVADA,
                Appellant,
                                                                            FILED
                vs.                                                         OCT 3 0 2014
                JAMES M. RHODES,
                Respondent.                                             CLEW(r6;i!-V4gaR
                                                                       By
                                                                               DLPAP(




                           Appeal from a district court order dismissing a deficiency
                judgment action as time barred. Eighth Judicial District Court, Clark
                County; Jessie Elizabeth Walsh, Judge.
                           Affirmed in part, reversed in part, and remanded.


                Smith Larsen & Wixom and Michael B. Wixom and Katie M. Weber, Las
                Vegas,
                for Appellants.

                Santoro Whitmire and Nicholas J. Santoro and Jason D. Smith, Las
                Vegas,
                for Respondent.




                BEFORE THE COURT EN BANC.


                                               OPINION


                By the Court, SAITTA, J.:
                           Under the Financial Institutions Reform, Recovery, and
                Enforcement Act of 1989 (FIRREA), appellant Federal Deposit Insurance
SUPREME COURT
      OF
    NEVADA

(0) I947A   e                                                                  it\ -36;002-
                Corporation (the FDIC) acts as a "conservator or receiver" for failed
                financial institutions. 12 U.S.C. § 1821(d)(2)(A) (2012). FIRREA extends
                the time period for the FDIC, in its capacity as the failed institution's
                conservator or receiver, to bring a contract claim that has otherwise been
                barred by a state statutory time limitation:
                            [T]he applicable statute of limitations with regard
                            to any action brought by [the FDIC] as conservator
                            or receiver shall be-
                                         (i) in the case of any contract claim,
                                  the longer of—
                                              (I) the 6-year period beginning
                                        on the date the claim accrues; or
                                               (II) the period applicable under
                                        State law.
                12 U.S.C. § 1821(d)(14)(A) (2012) (hereinafter the FDIC extender statute).
                This statute has been applied to govern the timeliness of the deficiency
                judgment suits that are brought by the FDIC. See, e.g., Cadle Co. v. 1007
                Joint Venture, 82 F.3d 102, 104 (5th Cir. 1996) (in the context of a
                deficiency judgment suit, indicating that the FDIC extender statute
                governs the timeliness of "a suit by the FDIC to collect on a note"); Twenty
                First Century Recovery, Ltd. v. Mase, 665 N.E.2d 573, 576-78 (Ill App. Ct.
                1996) (concluding that the FDIC extender statute governed the timeliness
                of an action for a deficiency judgment); Trunkhill Capital, Inc. v. Jansma,
                905 S.W.2d 464, 465-68 (Tex. App. 1995) (concluding that the FDIC
                extender statute governed an action for a deficiency judgment). However,
                Nevada provides for a shorter six-month time limitation for deficiency
                judgment actions under NRS 40.455(1), which states that
                            upon application of the judgment creditor or the
                            beneficiary of the deed of trust within 6 months
                            after the date of the foreclosure sale or the
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                            trustee's sale held pursuant to NRS 107.080,
                            respectively, and after the required hearing, the
                            court shall award a deficiency judgment to the
                            judgment creditor or the beneficiary of the deed of
                            trust. . . .
                Here, the FDIC filed its claim for a deficiency judgment after NRS
                40.455(1)'s six-month deadline but within the FDIC extender statute's six-
                year time limitation. The district court dismissed the FDIC's deficiency
                judgment claim as untimely. It concluded that the FDIC needed but failed
                to meet NRS 40.455(1)'s deadline regardless of the FDIC extender statute.
                            In this matter, we address whether the FDIC extender statute
                preempts NRS 40.455(1)'s six-month time limitation. We conclude that it
                does. The plain meaning of the FDIC extender statute clearly and
                manifestly mandates that its six-year time limitation governs the
                timeliness of the FDIC's deficiency-judgment action if that time limitation
                is longer than "the period applicable under State law." 12 U.S.C. §
                1821(d)(14)(A) (2012). Thus, the FDIC extender statute expressly
                preempts NRS 40.455(1)—the period applicable under Nevada law—
                regardless of whether the state statute is a statute of limitations or repose.
                Therefore, because the FDIC filed its deficiency judgment action within
                the FDIC extender statute's six-year time limitation, the district court
                erred in dismissing the FDIC's deficiency-judgment action as untimely.
                                  FACTS AND PROCEDURAL HISTORY
                            In 2005, under a promissory note secured by a deed of trust,
                Community Bank of Nevada loaned $2,625,000 to Tropicana Durango
                Ltd., of which respondent James M. Rhodes was a general partner. The
                deed of trust encumbered a piece of Tropicana Durango's real property for
                the benefit of Community Bank. Additionally, Rhodes executed a


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                 guarantee agreement, under which he guaranteed the repayment of
                 Tropicana Durango's debt to Community Bank.
                              In August 2009, the Nevada Financial Institutions Division
                 closed and took possession of Community Bank and appointed the FDIC
                 as "receiver/liquidator" for Community Bank. At this time, Tropicana
                 Durango was in default on its 2005 loan. In November 2009, the FDIC
                 recorded a "Notice of Default and Election to Sell," and a trustee's sale was
                 held for the real property that was secured by the deed of trust. The FDIC
                 purchased the real property with a credit bid of $750,000.
                              In February 2011, after six months but within six years of the
                 trustee's sale, the FDIC filed a suit for a deficiency judgment against
                 Rhodes to recover the money still owed on the 2005 loan after the trustee's
                 sale. In so doing, it contended that its deficiency judgment action was
                 timely because the FDIC extender statute permitted it to bring the action
                 within six years of the date on which it could first bring its deficiency
                 judgment claim, which was the date of the trustee's sale. See Sandpointe
                 Apartments, L.L.C. v. Eighth Judicial Dist. Court, 129 Nev. , 313
P.3d 849, 856 (2013) ("The trustee's sale marks the first point in time that
                 an action for deficiency can be maintained . . . .").
                              Rhodes filed a motion to dismiss, asserting that NRS 40.455(1)
                 was a statute of repose and that its six-month time limitation for
                 deficiency judgments, which started from the date of the trustee's sale,
                 barred the FDIC's complaint that was filed beyond that time period. In so
                 asserting, Rhodes primarily relied on Resolution Trust Corp. v. Olson, 768
F. Supp. 283, 285-86 (D. Ariz. 1991), which provided that a statute like the
                 FDIC extender statute could not elongate the time to file an action that
                 was otherwise barred by a state statute of repose.

SUPREME COURT
        OF
     NEVADA
                                                         4
(01 1947A    e
                              The district court granted Rhodes' motion and dismissed the
                  FDIC's complaint in its entirety. In so doing, it concluded that "the 6
                  month period after the date of the foreclosure sale or the trustee's sale to
                  bring an application for a deficiency judgment under NRS 40.455 is a
                  substantive statute of repose" with which the FDIC needed but failed to
                  comply. This appeal followed.
                                                   DISCUSSION
                              The FDIC argues that the district court erred in dismissing its
                  claim for a deficiency judgment, contending that the FDIC extender
                  statute preempts NRS 40.455(1), regardless of whether the latter is a
                  statute of limitations or repose. In addition, the FDIC specifically contests
                  Rhodes' reliance on Olson for his motion to dismiss the deficiency
                  judgment claim, asserting that the Olson court erroneously interpreted
                  other authorities for the conclusion that federal statutes cannot control
                  over state statutes of repose.
                              Rhodes responds that the district court did not err in
                  determining that NRS 40.455(1) was a statute of repose that barred the
                  FDIC's complaint. As to the FDIC's preemption arguments, Rhodes
                  argues that the FDIC waived these arguments because it did not assert
                  them before the district court. In the alternative, he contends that if the
                  preemption issue was not waived, NRS 40.455(1) is a statute of repose
                  that is not preempted by the FDIC extender statute because the latter's
                  statutory language only mentions a statute of limitations and not a
                  statute of repose. Regarding Olson, Rhodes asserts that the Olson court
                  correctly concluded that a federal agency must comply with state statutes
                  that create substantive conditions for an action under state law.
                  Accordingly, Rhodes maintains that MRS 40.455(1)'s six-month time

SUPREME COURT
        OF
    NEVADA
                                                        5
)) I 947A    eo
                limitation is a condition precedent for a deficiency judgment action and, as
                a result, it is a statute of repose that imposes a substantive time limitation
                that the FDIC failed to meet.
                            The parties raise issues that concern the preemption doctrine
                and the meaning of a federal statute and a state statute. Thus, de novo
                review governs our analysis and resolution of the issues that are before us.
                See Nanopierce Techs., Inc. v. Depository Trust & Clearing Corp., 123 Nev.
362, 370, 168 P.3d 73, 79 (2007) (providing that whether a federal statute
                preempts a state statute is a question of law that is reviewed de novo);
                Washoe Med. Ctr. v. Second Judicial Dist. Court, 122 Nev. 1298, 1302, 148
P.3d 790, 792 (2006) (providing that de novo review applies to statutory
                interpretation issues).
                The parties' arguments inherently concern preemption
                            In arguing that the issue of preemption was waived, Rhodes
                correctly notes that we generally do not address arguments that are made
                for the first time on appeal and which were not asserted before the district
                court. Old Aztec Mine, Inc. v. Brown, 97 Nev. 49, 52, 623 P.2d 981, 983
                (1981). But we disagree with Rhodes' contention that the preemption
                issue was not raised below.
                            As they did before the district court, the parties on appeal
                dispute whether the timeliness of the FDIC's deficiency judgment action is
                governed by NRS 40.455(1) or the FDIC extender statute. The issue of
                whether an action is governed by a state statutory time limitation or
                federal statutory time limitation is inherently a matter that concerns the
                preemption doctrine. See, e.g., Waldburger v. CTS Corp., 723 F.3d 434,
                438, 442-44 (4th Cir. 2013) (employing the preemption doctrine to resolve
                a conflict between a federal statutory time limitation and a state statute of

SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                repose), rev'd on other grounds, 573 U.S.      , 134 S. Ct. 2175 (2014); In re
                Countrywide Fin. Corp. Mortg.-Backed Sec. Litig., 966 F. Supp. 2d 1018,
                1024-30 (C.D. Cal. 2013) (doing the same with respect to the FDIC
                extender statute and a state statute of repose). Although neither party
                explicitly invoked the preemption doctrine before the district court, their
                arguments concerned a potential conflict between a federal statute and
                state statute and thus implicated the doctrine. Moreover, in contesting
                Rhodes' motion to dismiss its complaint, the FDIC cited to two authorities
                that concerned the preemption doctrine for its contention that the FDIC
                extender statute governed its deficiency judgment action:
                Stonehedge I Fasa-Texas JDC v. Miller, No. 96-10037, 1997 WL 119899
                (5th Cir. March 10, 1997), and WRH Mortgage, Inc. v. Butler, 684 So. 2d
325 (Fla. Dist. Ct. App. 1996).
                            Although the FDIC more explicitly raises the preemption
                doctrine on appeal than it did before the district court, its arguments on
                appeal are primarily the same as those that it asserted in contesting
                Rhodes' motion. Before the district court, it contended that the FDIC
                extender statute displaced NRS 40.455(1). On appeal it argues the same,
                but it does so by explicitly raising the preemption doctrine.
                            Whereas the district court's order did not mention the
                preemption doctrine, the substance therein concerns the doctrine. In its
                order, the district court concluded that NRS 40.455(1) was a statute of
                repose that barred the FDIC's action. In determining that the FDIC
                extender statute did not override NRS 40.455(1), the district court implied
                that the former did not preempt the latter.
                            Therefore, we conclude that the arguments before the district
                court and the district court's order innately involved the preemption

SUPREME COURT
        OF
     NEVADA
                                                      7
(0) 1947A
                doctrine. And thus the issue of whether the FDIC extender statute
                preempts NRS 40A55(1) is properly before us.
                The FDIC extender statute preempts NRS 40.455(1)
                              The preemption doctrine is rooted in the Supremacy Clause of
                the United States Constitution, which states: "[T]he Laws of the United
                States. . . shall be the supreme Law of the Land;. . . any Thing in the
                Constitution or Laws of any State to the Contrary notwithstanding." U.S.
                Const. art. VI. Whether a federal law preempts a conflicting state law is a
                matter of congressional intent. Nanopierce, 123 Nev. at 370, 168 P.3d at
                79. Because there is a strong presumption that federal law does not
                supersede state law in areas that states generally regulate, the intent to
                preempt state law must be "clear and manifest." Id. at 370-71, 168 P.3d
                at 79 (quoting Bates v. Dow Agrosciences L.L.C., 544 U.S. 431, 449 (2005)).
                Of the multiple types of preemption, express preemption is relevant to this
                appeal Express preemption occurs when Congress explicitly conveys in
                its statutory language the intent to preempt state law.      Id. at 371, 168
                P.3d at 79.
                              Here, the FDIC extender statute expressly sets out "the
                applicable statute of limitations" for "any action brought by" the FDIC. 12
                U.S.C. § 1821(d)(14)(A) (2012). In using the term "shall" to mandate that
                the "applicable statute of limitations . . . shall be. . . the longer of' six
                years after the FDIC's claim accrues or "the period applicable under State
                law," Congress barred the possibility that some other time limitation
                would apply to the FDIC's claim. See id.
                              In contending that the FDIC extender statute does not
                expressly preempt state statutes of repose, Rhodes emphasizes that the
                FDIC extender statute includes the phrase "statute of limitations" and

SUPREME COURT
        OF
     NEVADA
                                                      8
(0) 1947A
                omits the phrase "statute of repose. The distinction between these two
                terms is often overlooked. A statute of limitations prohibits a suit after a
                period of time that follows the accrual of the cause of action. Allstate Ins.
                Co. v. Furgerson, 104 Nev. 772, 775 n.2, 766 P.2d 904, 906 n.2(1988).
                Moreover, a statute of limitations can be equitably tolled.      Copeland v.
                Desert Inn Hotel, 99 Nev. 823, 826, 673 P.2d 490, 492 (1983) (identifying
                equitable tolling as an indicia of a statute of limitations). In contrast, a
                statute of repose bars a cause of action after a specified period of time
                regardless of when the cause of action was discovered or a recoverable
                injury occurred. Allstate Ins. Co., 104 Nev. at 775 n.2, 766 P.2d at 906 n.2;
                Libby v. Eighth Judicial Dist. Court, 130 Nev. , n.1, 325 P.3d 1276,
                1280 n.1 (2014). It conditions the cause of action on filing a suit within
                the statutory time period and "defines the right involved in terms of the
                time allowed to bring suit." P. Stolz Family P'ship L.P. v. Daum, 355 F.3d
92, 102 (2d Cir. 2004). Such a statute seeks to give a defendant peace of
                mind by barring delayed litigation, so as to prevent unfair surprises that
                result from the revival of claims that have remained dormant for a period
                during which the evidence vanished and memories faded. See Underwood
                Cotton Co. v. Hyundai Merch. Marine (Am.), Inc., 288 F.3d 405, 408-09
                (9th Cir. 2002) (providing that statutes of repose are concerned with a
                defendant's peace of mind); Joslyn v. Chang, 837 N.E.2d 1107, 1112 (Mass.
                2005) (noting that statutes of repose prevent stale claims from springing
                up and surprising parties when the evidence has been lost).
                            Emphasizing the distinction between statutes of limitations
                and repose, Rhodes asserts that the FDIC extender statute's term "statute
                of limitations" conveys that the federal statute only contemplates the
                displacement of state statutes of limitations and not repose. We disagree

SUPREME COURT
        OF
     NEVADA
                                                      9
(0) 1947A
                and find this reading of the FDIC extender statute to be unreasonable.
                Rhodes' reading of the FDIC extender statute appears to overlook that the
                statute's phrase "statute of limitations" expressly identifies the time
                limitation set by the FDIC extender statute itself; the phrase does not
                refer to the time limitations in other state statutes that the FDIC extender
                statute displaces. In identifying the state time limitations that are
                displaced by its six-year time limitation, the FDIC extender statute states
                that its six-year time limitation controls over the shorter          "period
                applicable under State law." 12 U.S.C. § 1821(d)(14)(A) (2012) (emphasis
                added). Therefore, regardless of whether the "period applicable under
                State law" is a statute of limitations or repose, the FDIC extender
                statute's language expresses the intent to have the six-year time
                limitation preempt all other shorter state law time limitations, including
                NRS 40.455(1). See 12 U.S.C. § 1821(d)(14)(A) (2012).
                            As we deliberated on this appeal, the United States Supreme
                Court issued CTS Corp. v. Waldburger, 573 U.S. , 134 S. Ct. 2175
                (2014), wherein it concluded that a federal statute that is similar, but not
                identical, to the FDIC extender statute does not preempt state statutes of
                repose. Id. at , 134 S. Ct. at 2180-89. In making its determinations,
                the United States Supreme Court relied on statutory language that is not
                present in the FDIC extender statute. See id. The federal statute at issue
                in CTS Corp.,     42 U.S.C. § 9658, provides a "federally required
                commencement date' for the accrual of state law environmental tort
                claims.   Id. at , 134 S. Ct. at 2184 (quoting 42 U.S.C. § 9658(a)(1)
                (2012)). In particular, 42 U.S.C. § 9658 provides that the federally
                required commencement date applies "if the applicable limitations period
                for such action (as specified in the State statute of limitations or under

SUPREME COURT
        OF
     NEVADA
                                                     10
(0) 1947A
                  common law) provides a commencement date which is earlier than the
                  federally required commencement date." 42 U.S.C. § 9658(a)(1) (2012).
                  Additionally, the federal statute separately defines the taint "applicable
                  limitations period" as "the period specified in a statute of limitations." 42
                  U.S.C. § 9658(b)(2) (2012).
                              In CTS Corp., the United States Supreme Court reasoned that
                  it would be "awkward" for Congress to use the phrase "applicable
                  limitations period," which conveys the preempted state time period in the
                  singular, to preempt both statutes of limitations and repose, and in so
                  reasoning it concluded that "the context" of 42 U.S.C. § 9658 reveals
                  Congress's "intent not to cover statutes of repose." Id. at , 134 S. Ct. at
                  2186-87. That context was partially comprised of a congressional study
                  group report—which preceded the federal statute and which was specific
                  to the subject matter that the federal statute covered—that acknowledged
                  the distinction between statutes of limitations and repose.   Id. at , 134
                  S. Ct. at 2180-81, 2186. Additionally, the United States Supreme Court
                  emphasized that the phrase "applicable limitations period" was statutorily
                  defined in a way that concerned state statutes of limitations and that a
                  statutory provision that equitably tolled the federally required
                  commencement date indicated that Congress only intended to preempt
                  state statutes of limitations. Id. at , 134 S. Ct. at 2187-88.
                              CTS Corp.'s analysis does not dissuade us from concluding
                  that the FDIC extender statute preempts both statutes of limitations and
                  repose. The FDIC extender statute is different than the federal statute
                  that was evaluated in CTS Corp.       Although the FDIC extender statute
                  appears near two tolling provisions, 12 U.S.C. § 1821(d)(5)(F) and 12
                  U.S.C. § 1821(d)(8)(E), these tolling provisions are different from the

SUPREME COURT
        OF
     NEVADA
                                                       11
(0) 1947A    en
                         tolling provision that was considered in CTS Corp. The tolling provision
                         in CTS Corp. specifically defined and delayed the "federally required
                         commencement date," as that phrase appears in 42 U.S.C. § 9658, for
                         certain state law actions that have earlier commencement dates under the
                         state's applicable limitations period. 42 U.S.C. § 9658(a)(1), (b)(4)(B)
                         (2012); CTS Corp., 573 U.S. at , 134 S. Ct. at 2184. But 12 U.S.C. §
                         1821(d)(5)(F) and 12 U.S.C. § 1821(d)(8)(E) toll the "applicable statute of
                         limitations" in the context of an administrative claims process with
                         respect to the action of a claimant who files a "claim with the receiver."
                         Thus, these tolling provisions are unlike the tolling language in CTS Corp.
                         that expressly applied to and defined language in the federal statute that
                         displaced a state statute of limitations. Thus, 12 U.S.C. § 1821(d)(5)(F)
                         and 12 U.S.C. § 1821(d)(8)(E) do not indicate what Congress intended to
                         preempt with the FDIC extender statute.
                                     Moreover, the FDIC extender statute uses the broad phrase
                         "period applicable under State law" to identify what is preempted. 12
                         U.S.C. § 1821(d)(14)(A) (2012). Unlike the similar statutory phrase in
                         CTS Corp. that was defined by language that indicated Congress's intent
                         to only preempt statutes of limitation, the FDIC extender statute's phrase
                         "period applicable under State law" is undefined.    See id.   Although the
                         analysis in CTS Corp. identified that the singular form of "applicable
                         limitations period" was an "awkward way" to preempt statutes of
                         limitations in the context of a federal statute that defined the "applicable
                         limitations period" with language indicating the intent to preempt only a
                         statute of limitations, 573 U.S. at , 134 S. Ct. at 2186-87, we conclude
                         that in the context of the FDIC extender statute, the plain meaning of the
                         broad and undefined phrase "period applicable under State law" conveys

SUPREME COURT
        OF
     NEVADA
                                                              12
(0) 1947A    .44(Itt9>
                  the intent to preempt any applicable state time limitation, including state
                  statutes of repose.   See In re Resort at Summerlin Litig., 122 Nev. 177,
                  182, 127 P.3d 1076, 1079 (2006) (providing that an undefined statutory
                  phrase is construed based on its plain meaning); Am. Fedin of Gov't Pimps.,
                  AFL-CIO v. Glickman, 215 F.3d 7, 10 (D.C. Cir. 2000) (indicating that an
                  undefined statutory term is not ipso facto ambiguous and that such terms
                  are to be given their plain meaning); see also 1U
                                                                  U.S.C. § 1 (2012) ("[U]nless
                  the context indicates otherwise LI words importing the singular include and
                  apply to several., . things . . . ." (emphasis added)).
                              Yet on the premise that NRS 40.455(1) is a statute of repose,
                  Rhodes contends that a federal statute cannot preempt a state statute of
                  repose because federal agencies must comply with state statutes of repose
                  that establish substantive conditions for a cause of action under state law.
                  In so contending, he directs us to at least two authorities that contain
                  arguably similar conclusions: (1) Resolution Trust Corp. v. Olson, 768 F.
                  Supp. 283 (D. Ariz. 1991), and (2) In re Countrywide Financial Corp.
                  Mortgage-Backed Securities Litigation, 966 F. Supp. 2d 1018 (C.D. Cal.
                  2013).
                              The Countrywide court perceived a conceptual difficulty in
                  par mitting a federal statute to preempt a state statute of repose, in that a
                  statute of repose generally "defines, limits, and even terminates the right"
                  that is to be enforced. 966 F. Supp. 2d at 1029. According to the
                  Countrywide court, when a state statute of repose lapses for a claim, the
                  claim ceases to exist and the FDIC extender statute cannot revive it.      Id.
                  at 1029-30 & n.8. The Olson court reached the same result pursuant to a
                  slightly different analysis. Olson, 768 F. Supp. at 285-86. The Olson court
                  characterized a state statute of repose as being substantive in nature and

SUPREME COURT
        OF
     NEVADA
                                                         13
(0) 19(0A    ce
                 concluded that a federal agency must satisfy a state statute of repose's
                 time limitation because it must satisfy state statutes that are substantive,
                 rather than procedural, in nature. Id. Here, the district court seemed to
                 be persuaded by Rhodes' reliance on Olson when it concluded that NRS
                 40.455(1) was a "substantive statute of repose" with which the FDIC
                 needed to comply regardless of the FDIC extender statute.
                             But unlike the district court, we are not persuaded by the
                 reasoning in Countrywide or Olson.        Although we find Countrywide's
                 analysis to be more persuasive than that in Olson, in that the former
                 offers a more cogent analysis for its conclusions, neither case convinces us
                 that a federal statute cannot preempt a state statute of repose. We do not
                 agree with Olson's conclusion that the determination of whether a federal
                 statute controls over a state statute is based on whether the latter is
                 "procedural" or "substantive." See Olson, 768 F. Supp. at 285-86; see also
                 Countrywide, 966 F. Supp. 2d at 1030 n.8 (rejecting Olson's analysis that
                 focused on whether a state statute was procedural or substantive); Butler,
684 So. 2d at 328 (rejecting Olson).      And in light of other authorities
                 wherein federal statutes preempted state statutes of repose, we hesitate to
                 adopt Countrywide's conclusion—which is primarily based on reasoning
                 absent legal authority that directly addresses the issue—that a statute of
                 repose cannot be preempted. See Countrywide, 966 F. Supp. 2d at 1029-
                 30; see also Chatham Steel Corp. v. Brown, 858 F. Supp. 1130, 1150-52
                 (N.D. Fla. 1994) (concluding that a federal statute preempts state statutes
                 of repose); A.S.L, Inc. v. Sanders, 835 F. Supp. 1349, 1355, 1358 (D. Kan.
                 1993) (applying the preemption doctrine to conclude that a federal statute
                 preempted a state statute of repose while rejecting the argument that a
                 statute of repose is immunized from being preempted because it is

SUPREME COURT
        OF
     NEVADA
                                                      14
(0) 1947A    e
                substantive in nature); Butler, 684 So. 2d at 327-28 (concluding that the
                FDIC extender statute preempted a state statutory time limitation,
                regardless of whether the latter was a statute of limitations or repose);
                Tow v. Pagano, 312 S.W.3d 751, 761 (Tex. App. 2009) (concluding that a
                federal statute can preempt a state statute of repose, albeit with respect to
                a federal bankruptcy statute).
                            Accordingly, we need not characterize NRS 40.455(1) as a
                statute of limitations or repose. NRS 40.455(1) is a "period applicable
                under State law" that is shorter than the FDIC extender statute's six-year
                time limitation. 12 U.S.C. § 1821(d)(14)(A) (2012). Thus, we conclude that
                the FDIC extender statute's six-year time limitation expressly preempts
                NRS 40.455(1).
                                                 CONCLUSION
                            In light of the above, we conclude that the district court erred
                in dismissing the FDIC's action for a deficiency judgment when it
                determined that NRS 40.455(1) was a statute of repose that barred the
                action that the FDIC filed after NRS 40.455(1)'s six-month deadline but
                before the expiration of the FDIC extender statute's six-year time
                limitation. A plain reading of the FDIC extender statute indicates that its
                six-year time limitation expressly preempts any shorter state statutory
                time limitation, including the limitation provided in NRS 40.455(1),
                regardless of whether the state statute is a statute of limitations or repose.
                Accordingly, we reverse the portion of the district court's order that
                dismissed the FDIC's deficiency judgment claim as time barred and
                remand this matter to the district court for further proceedings that are
                consistent with this opinion. As the FDIC failed to meaningfully dispute
                the determinations in the order beyond the district court's conclusion

SUPREME COURT
        OF
     NEVADA
                                                      15
(0) 1947A
                about the timeliness of its suit for a deficiency judgment, we affirm and do
                not address those determinations.'




                                                                                   J.
                                                      Saitta


                We concur:



                Pickering


                             ..e.e.42Z1
                Hardesty



                Douglas
                               1   (4        ,   J.




                      "In addition to raising the preemption issue, the FDIC asserts that
                the district court erred in dismissing its contract-based claims beyond its
                deficiency judgment action. But it makes this assertion without
                meaningful analysis or a citation to salient authority. In the absence of a
                cogent argument about the dismissal of the contract-based claims, we do
                not address that issue. See Edwards v. Emperor's Garden Rest., 122 Nev.
317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006) (providing that we need not
                address an issue that is not cogently argued). Moreover, we have
                considered the remaining contentions on appeal and conclude that they
                lack merit.



SUPREME COURT
        OF
     NEVADA
                                                       16
101 1947A
                    GIBBONS, C.J., with whom PARRAGUIRRE and CHERRY, JJ., agree,
                    dissenting:
                    The FDIC failed to preserve its preemption argument
                                  I would affirm the judgment of the district court. The FDIC
                    failed to preserve its preemption argument by failing to raise the
                    argument before the district court. The majority concedes that the
                    preemption doctrine argument was not explicitly raised before the district
                    court. This court does not address arguments that are made for the first
                    time on appeal and which are not asserted before the district court.      Old
                    Aztec Mine, Inc. v. Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981).
                    The FDIC extender statute does not preempt state statutes of repose
                                  In addition, NRS 40.455(1) is a statute of repose that bars the
                    FDIC's action. As the majority acknowledges, statutes of repose are
                    distinct from statutes of limitation. Statutes of repose bar a cause of
                    action after a specified period of time regardless of when the cause of
                    action was discovered or a recoverable injury occurred. Allstate Ins. Co. v.
                    Furgerson, 104 Nev. 772, 775 n.2, 766 P.2d 904, 906 n.2 (1988). The
                    majority concludes that the FDIC extender statute applies to both statutes
                    of limitation and statutes of repose. I disagree.
                                  First, when addressing what the applicable statute of
                    limitations should be, the FDIC extender statute refers to "the period
                    applicable under State law." 12 U.S.C. § 1821(d)(14)(A)(i)(H) (2012). As
                    the United States Supreme Court concluded, "[using 'period' in a singular
                    form] would be an awkward way to mandate the pre-emption of two
                    different time periods with two different purposes."          CTS Corp. v.
                    Waldburger, 573 U.S. „ 134 S. Ct. 2175, 2187 (2014) (addressing
                    whether a federal statute preempts statutes of repose applicable to state-
                    law tort actions in certain circumstances).
SUPREME COURT
        OF
     NEVADA


(0) 1947A    el«)
                              Second, the FDIC extender statute contains a provision that
                  provides for tolling of the statute of limitations. 12 U.S.C. §
                  1821(d)(5)(F)(i) (this section, entitled "Statute of limitation tolled," states
                  that "[for purposes of any applicable statute of limitations, the filing of a
                  claim with the receiver shall constitute a commencement of an action")
                  This "suggests that the statute's reach is limited to statutes of limitations,
                  which traditionally have been subject to tolling." See CTS Corp., 573 U.S.
                  at , 134 S. Ct. at 2188.
                              Lastly, the FDIC extender statute extends the time period for
                  "any action" to be brought.    Black's Law Dictionary defines "action" as a
                  "civil or criminal judicial proceeding." Black's Law Dictionary 31 (8th ed.
                  2004). Similar to the United States Supreme Court's analysis of "civil
                  action" in CTS Corp., the use of the term "action" presupposes that a cause
                  of action exists. CTS Corp., 573 U.S. at , 134 S. Ct. at 2187. While "in
                  a literal sense a statute of repose limits the time during which a suit 'may
                  be brought' because it provides a point after which a suit cannot be
                  brought," statutes of repose are not related to the existence of any cause of
                  action. Id. ("A statute of repose. . . may preclude an alleged tortfeasor's
                  liability before a plaintiff is entitled to sue, before an actionable harm ever
                  occurs.") Thus, the FDIC extender statute is best interpreted to reference
                  only statutes of limitations, which generally begins to run after a cause of
                  action accrues. Id.
                              The majority concludes that the federal statute at issue in
                  CTS Corp. is sufficiently different from the FDIC extender statute and
                  that a departure from the Court's holding in that case is warranted.
                  However, both federal statutes use the term "period" in a singular form
                  when addressing which limitation period is covered; both federal statutes

SUPREME COURT
        OF
     NEVADA
                                                         2
(0 I 147A    e.
                provide for tolling of statutes of limitation; and both federal statutes
                address the time limit for when an "action" may be brought. Moreover,
                "when the text of a pre-emption clause is susceptible of more than one
                plausible reading, courts ordinarily accept the reading that disfavors pre-
                emption."    CTS Corp., 573 U.S. at , 134 S. Ct. at 2188 (quotations
                omitted). As such, I agree with the conclusion of the federal district court
                in the case of In re Countrywide Financial Corp. Mortgage-Backed
                Securities Litigation, 966 F. Supp. 2d 1018, 1024-30 (C.D. Cal. 2013), that
                the federal extender statute does not preempt state statutes of repose. As
                a consequence, the district court correctly concluded that the deficiency
                action initiated by the FDIC was time-barred.




                                                                                   C.J.



                We concur:



                Parraguirre Cals               j.



                       Ck                      J.




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A